Title: From Benjamin Franklin to William Franklin, 25 November 1767
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Nov. 25, 1767.
I think the New Yorkers have been very discreet in forbearing to write and publish against the late Act of Parliament. I wish the Boston people had been as quiet, since Governor Bernard has sent over all their violent papers to the ministry, and wrote them word that he daily expected a rebellion. He did indeed afterwards correct this extravagance by writing again that he now understood those papers were approved but by few, and disliked by all the sober sensible people of the province. A certain noble Lord expressed himself to me with some disgust and contempt of B. on this occasion; saying he ought to have known his people better, than to impute to the whole country sentiments that perhaps are only scribbled by some madman in a garret; that he appeared to be too fond of contention and mistook the matter greatly in supposing such letters as he wrote were acceptable to the ministry. I have heard nothing of the appointment of General Clark to New York: but I know he is a friend of Lord Shelburne’s, and the same that recommended Mr. Mc. Lean to be his secretary. Perhaps it might be talked of in my absence.
The Commissioners for the American Board went hence while I was in France; you know before this time who they are and how they are received, which I want to hear. Mr. Williams, who is gone in some office with them, is brother to our cousin Williams of Boston; but I assure you I had not the least share in his appointment; having, as I told you before, carefully kept out of the way of that whole affair.
As soon as I received Mr. Galloway’s, Mr. T. Wharton’s, and Mr. Croghan’s letters on the subject of the Boundary, I communicated them immediately to Lord Shelburne. He invited me the next day to dine with him. Lord Clare was to have been there but did not come. There was nobody but Mr. Mc. Lean. My Lord knew nothing of the Boundary’s having ever been agreed on by Sir William, had sent the letters to the Board of Trade, desiring search to be made there for Sir William’s letters, and ordered Mr. Mc. Lean to search the Secretary’s office, who found nothing. We had much discourse about it and I pressed the importance of dispatching orders immediately to Sir William to complete the affair. His Lordship asked who was to make the purchase, i.e. be at the expence? I said that if the line included any lands within the grants of the Charter Colonies, they should pay the purchase money of such proportion. If any within the proprietary grants they should pay their proportion, but that what was within Royal Governments where the King granted the Lands, the Crown should pay for that proportion. His Lordship was pleased to say, he thought this reasonable. He finally desired me to go to Lord Clare as from him, and urge the business there, which I undertook to do. Among other things at this conversation, we talked of the new settlement; his Lordship told me he had himself drawn up a paper of reasons for those settlements which he laid before the King in Council, acquainting them that he did not offer them merely as his own sentiments, they were what he had collected from General Amherst, Dr. Franklin, and Mr. Jackson, three gentlemen that were allowed to be the best authorities for any thing that related to America. I think he added that the council seemed to approve of the design: I know it was referred to the Board of Trade, who I believe have not yet reported on it, and I doubt will report against it. My Lord told me one pleasant circumstance, viz. that he had shewn his paper to the Dean of Gloucester (Tucker), to hear his opinion of the matter; who very sagaciously remarked, that he was sure that paper was drawn up by Dr. Franklin, he saw him in every paragraph; adding that Dr. Franklin wanted to remove the seat of government to America; that, says he, is his constant plan.
I waited next morning upon Lord Clare, and pressed the matter of the Boundary closely upon him. He said they could not find they had ever received any letters from Sir William concerning this Boundary, but were searching farther: agreed to the necessity of settling it; but thought there would be some difficulty about who should pay the purchase money; for that this country was already so loaded it could bear no more. We then talked of the new colonies. I found he was inclined to think one near the mouth of the Ohio might be of use, in securing the country, but did not much approve that at Detroit. And as to the trade he imagined it would be of little consequence if we had all the peltry to be purchased there, but supposed our traders would sell it chiefly to the French and Spaniards, at New Orleans, as he heard they had hitherto done.
At the same time that we Americans wish not to be judged of, in the gross by particular papers written by anonymous scribblers and published in the colonies, it would be well if we could avoid falling into the same mistake in America in judging of ministers here by the libels printed against them. The inclosed is a very abusive one, in which if there is any foundation of truth, it can only be in the insinuation contained in the words “after eleven adjournments” that they are too apt to postpone business: but if they have given any occasion for this reflection there are reasons and circumstances that may be urged in their excuse.
It gives me pleasure to hear that the people of the other colonies are not insensible of the zeal with which I occasionally espouse their respective interests as well as the interests of the whole. I shall continue to do so as long as I reside here and am able.
The present ministry seem now likely to continue through this session of parliament; and perhaps if the new parliament should not differ greatly in complexion from this, they may be fixed for a number of years which I earnestly wish as we have no chance for a better.
